Citation Nr: 1044092	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for the period from October 5, 2007 to September 3, 2009 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 50 
percent for PTSD from September 3, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to October 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted 
the Veteran's service connection claim for PTSD at a 30 percent 
disability rating, effective October 5, 2007.  In a February 2010 
rating decision, the RO increased the Veteran's initial rating 
for PTSD to 50 percent, effective September 3, 2009.

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

After the RO issued its February 2010 supplemental statement of 
the case (SSOC), later in February 2010 the Veteran submitted an 
additional statement without submitting a waiver of 
readjudication at the RO level.  The RO did not issue another 
supplemental statement of the case (SSOC) after receipt of this 
evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2010).  However, 
this statement duplicates other contentions already of record in 
reiterating the Veteran's desire for a higher rating.  Thus, it 
may not be deemed additional evidence for which a written waiver 
or a readjudication would be required.  Id.

The Board notes that certain VA medical treatment records appear 
to indicate that the Veteran's PTSD may render him unemployable, 
stating that his PTSD makes him "no longer" able to work.  See 
the VA medical treatment records dated in January, March, May, 
and October 2008, and April 2009, provided by the Veteran's 
treating psychologist, S. Zielinski.  In this regard the United 
States Court of Appeals for Veterans Claims (Court) recently held 
that a request for total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
whether expressly raised by the Veteran or reasonably raised by 
the record is not a separate "claim" for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.  However, 
these same VA medical treatment records also indicate that the 
Veteran will have "increasing difficulty" in maintaining 
employment, indicating that the Veteran is still employed.  In 
this case, the Veteran has not claimed that he is unemployable 
due to his PTSD, and the medical treatment records and the 
Veteran's own statements indicate that he has maintained 
continuous, if varied, employment throughout the appeal period.  
As such, the Board concludes that the issue of TDIU has not been 
raised by the Veteran or the record at this time.


FINDINGS OF FACT

1.  For the period from October 5, 2007 to September 3, 2009, the 
Veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as:  impaired judgment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  For the period from October 5, 2007 to September 3, 2009, the 
Veteran's service connected PTSD has not manifested occupational 
and social impairment with deficiencies in most areas and does 
not affect his ability to function independently, appropriately, 
and effectively, with no evidence of obssessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, or near-continuous panic.

3.  For the period beginning on September 3, 2009, the Veteran's 
PTSD was manifested by occupation and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as:  
suicidal ideation and obsessional rituals affecting the ability 
to function independently, appropriately, and effectively, 
difficulty in adapting to stressful circumstances (in particular 
in a work setting), impaired impulse control with periods of 
violence, and an inability to establish and maintain effective 
relationships.  However, the Veteran's PTSD does not cause the 
Veteran to experience total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from October 5, 2007 to September 3, 2009, the 
criteria are met for an initial disability rating of 50 percent, 
but no greater, for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2010).

2.  Since September 3, 2009, the criteria are met for an initial 
disability rating of 70 percent, but no greater, for the 
Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in February 
2008. That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his initial claim; (2) informing him about the 
information and evidence VA would seek to provide; and (3) 
informing him about the information and evidence he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Furthermore, the February 2008 letter from the AOJ further 
advised the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the 
September 2008 rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 
18 Vet. App. at 120.  Thus, there is no timing error.  

However, with regard to content, it is noted the claim currently 
at issue stems from an initial rating assignment.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  The Court most recently clarified in Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Therefore, once a NOD has been 
filed, only the notice requirements for rating decisions and 
statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 
7105 control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.

Applying the above analysis to the present case, the Veteran does 
not contend, nor does the evidence show, any notification 
deficiencies with respect to content that have resulted in 
prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  Even so, the AOJ actually provided the Veteran 
with downstream Dingess notice in the February 2008 letter 
pertaining to the disability rating and effective date elements 
of his claim.  Further, after the Veteran filed an NOD as to a 
higher initial rating for his PTSD, the additional notice 
requirements described within 38 U.S.C. §§ 5104, 7105 were met by 
the March 2009 SOC, and the February 2010 SSOC.  Specifically, 
these documents provided the Veteran with a summary of the 
pertinent evidence as to his PTSD claim, a citation to the 
pertinent laws and regulations governing a higher initial rating 
for his PTSD and a summary of the reasons and bases for the AOJ's 
decision to deny a higher initial rating for PTSD.  Therefore, 
after filing his April 2008 NOD, the Veteran was provided with 
ample opportunity to submit evidence regarding the appropriate 
rating for his claim, which he has taken full advantage of.  In 
any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice to 
the Veteran.  Thus, the Veteran has received all required notice 
in this case.

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), 
service personnel records (SPRs), and VA medical treatment 
records.  The Veteran was also provided with two VA psychiatric 
examinations which thoroughly reviewed the severity and 
manifestations of his PTSD and its effects in his daily life and 
employment in August 2008, and September 2009, providing 
sufficient evidence to decide the Veteran's claim at this time.  
38 C.F.R. § 4.2 (a VA examination must be adequate for rating 
purposes).  The Veteran has submitted personal statements, VA 
medical treatment records, a lay statement from an associate, as 
well as hearing testimony.  The Veteran has not provided 
authorization for VA to obtain any additional private medical 
records, nor has he indicated that such records exist.  The AOJ 
also requested relevant Social Security Administration records in 
August 2009, and received a negative response in October 2009.  
38 C.F.R. § 3.159(c)(2).  Therefore, the Board is satisfied that 
all relevant evidence identified by the Veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection (in 
this case October 5, 2007) until the present.  This could result 
in "staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether there 
have been times since the effective date of his award when his 
disabilities have been more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.  

An even higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id; see also Bowling v. Principi, 
15 Vet. App. 1, 11 (2001) (holding that in determining whether 
the Veteran meets the criteria for a 70% rating, the Board must 
consider whether the Veteran has deficiencies in most of the 
following areas:  work, school, family relations, judgment, 
thinking, and mood).

The requirements of a 100 percent rating under Diagnostic Code 
9411 are:  total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A Global Assessment of 
Functioning (GAF) score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 
10-95.

The higher the score, the higher the overall functioning of the 
individual is.  For instance, a score of 31-40 represents 
"[s]ome impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school)."  DSM-IV at 46-47.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

Analysis- Higher Initial Disability Rating for PTSD for the 
Period from October 5, 2007 to September 3, 2009

The Veteran's claim for service connection for PTSD was granted 
in September 2008, with an initial rating of 30 percent with an 
effective date of October 5, 2007 under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  Subsequently, as of September 3, 2009 (the 
date of a VA psychiatric examination), the Veteran's disability 
was increased to 50 percent disabling under the same diagnostic 
code.  The Veteran currently seeks a rating in excess of 30 
percent for the appeal period from October 5, 2007 to September 
3, 2009, and a rating in excess of 50 percent after September 3, 
2009.

The Board notes the VA psychiatric examination of September 2009 
indicated an additional diagnosis of compulsive personality, 
which appears to be, at least in part, associated with his PTSD.  
When it is not possible to separate the effects of the service-
connected condition versus a non-service-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved in 
the Veteran's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  The 
examiner's notes indicate that the Veteran's compulsive disorder 
is, at least in part, a consequence of his PTSD.  The Board also 
notes that the rating criteria for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, explicitly consider compulsive behavior.  
Consequently, the Board will consider the Veteran's compulsive 
behavior where appropriate when rating his level of impairment 
due to PTSD.  

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not required 
when the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Veteran was first diagnosed with PTSD in May 2007.  At the 
time, the Veteran presented as employed, living alone, without 
significant family or peer relationships.  He worked at 
[redacted], and had a history of work in food and beverage 
management.  He had previously been briefly married for about 
three months, with no children, and the only living relative was 
indicated as being the Veteran's stepfather.  His symptoms were 
indicated as including sleep disturbance, sleeping 4-6 hours a 
night with frequent nightmares.  The Veteran also complained of 
flashbacks, anxiety, depression, anger (road rage of verbal type, 
but not physical).  Other symptoms of his PTSD included 
hypervigilance, retreativeness, avoidance, and active startle 
reflex.  However, the Veteran was indicated to have excellent 
long and short memory, the ability to concentrate, calm, 
controlled, soft, relevant, and coherent speech, and insight 
which was "wnl" (within normal limits).  He denied experiencing 
suicidal or homicidal ideation.  The Veteran was given a GAF 
score at that time of 65 (indicative of mild PTSD).  A subsequent 
VA medical treatment record dated in June 2007 indicated that the 
Veteran was experiencing similar symptoms, again indicating a GAF 
score of 65.  These notes were provided by a Nurse Practitioner.

Subsequently, in July 2007 the Veteran's PTSD was reviewed by a 
psychologist, who found that the Veteran had worked in the 
restaurant business for 27 years but had to get out because of 
the extent to which "customers were rude and abusive."  The 
Veteran was indicated as being isolated.  The Veteran indicated 
that he found himself prone to anger, irritability, felt that 
people are stupid, had intrusive thoughts, and experienced poor 
sleep with nightmares.  He tended to seclude himself and felt 
that anger was one of his most prominent problems, getting angry 
about 3-4 times a day.  The Veteran's mental status was showed 
that he was alert, neatly dressed and groomed, with a neutral 
affect, and good memory.  His speech was within normal limits, 
although his mood was mildly depressed.  His thought processes 
were logical and goal directed, with no looseness in 
associations, and with good judgment, insight, and general 
knowledge.  The Veteran was found to concentrate well with no 
lapses during the interview.  He was oriented, without paranoid 
ideation, hallucinations, or "lethality."  His GAF score was 
provided as 63 (again indicative of mild PTSD).  

Treatment records from later that month into August and September 
2007 repeat the same basic symptomatology.  A VA medical 
treatment record of August 2007 indicated no progress or 
regression at that time, but indicated that the Veteran had some 
confusion about the program, with blunted affect and continued 
anger.  The AOJ also obtained VA medical treatment records dating 
from November 2007 to May 2008.  In November 2007, the Veteran 
indicated that since beginning treatment, his PTSD had heightened 
in its severity, although the record does not indicate any new 
manifestations of his PTSD and again assessed the Veteran's GAF 
score at 63.  A February 2008 VA medical treatment record does 
indicate that the Veteran's anger had become "moderately 
controlled, [and] less explosive," showing some evidence of 
improvement.  The Veteran was also noted as being more relaxed, 
and was again given a GAF score of 63.  Later, the same Nurse 
Practitioner gave the Veteran a GAF score of 50 (indicative of 
serious symptoms) in May 2008.  

However, contemporaneously with these records, in January 2008 
the record shows that the Veteran began receiving treatment from 
a VA psychologist, S. Zielinski.  The records provided by Dr. 
Zielinski provide a relatively similar set of PTSD manifestations 
noted in the prior treatment records, although of greater 
severity, in that the Veteran suffered from "severe, chronic 
depression, anxiety, anger, irritability, labile mood swings, 
periodic flashbacks and nightmares, disillusionment, survivor 
guilt and social withdrawal."  Dr. Zielinski reiterated that the 
Veteran had worked in the restaurant business for 27 years, but 
had to leave due to an inability to deal with customers.  He was 
"prone to anger, [and] irritable," with "intrusive thoughts, 
and poor sleep with periodic nightmares and flashbacks."  
Cognitively, the Veteran was indicated as being oriented as to 
person, place, and time, with thoughts and memory within normal 
limits.  There was no evidence of hallucinations, delusions, 
paranoid ideation, or suicidal plans.  Dr. Zielinski indicated 
that the Veteran's statements regarding his symptomatology were 
to be taken at face value with no evidence of manipulation or 
malingering.  Dr. Zielinski further indicated that the Veteran 
used "hard work and high levels of activity as a way of coping 
with his PTSD symptomatology."  The Veteran was also indicated 
as being likely to experience increased difficulties maintaining 
gainful employment and that this would lead to an increase in his 
PTSD symptomatology.  

A March 2008 VA medical treatment record from Dr. Zielinski 
reveals a similar list of PTSD manifestations, but indicates that 
the Veteran merited a GAF score of 35 (indicative of major 
impairment in several areas).  Dr. Zielinski also added that as 
the Veteran ages, he is experiencing an exacerbation in his PTSD 
symptoms.  In May 2008, Dr. Zielinski provided a record that is 
almost word-for-word the same as the January and March 2008 
records, and indicates again a GAF score of 35.  In October 2008, 
Dr. Zielinski reviewed the Veteran's benefits claim and the 
rating decision of September 2008.  This record contains a 
similar list of manifestations and symptoms relating to the 
Veteran's PTSD, but indicated an improvement in the Veteran's GAF 
score to 45 (indicative of serious symptoms).  Dr. Zielinski also 
expressed displeasure with the rating criteria contained within 
the 38 C.F.R. § 4.130, Diagnostic Code 9411, stating his belief 
that the decision to grant the Veteran a rating of 30 percent was 
in error, and that the rating criteria utilizes inappropriate 
criteria.  In the last record from Dr. Zielinski, dated in April 
2009, Dr. Zielinski again indicated his displeasure with the 
original disability rating assessment, indicating a number of 
errors he felt were made by the AOJ.  Among those, was that he 
felt his opinions were being ignored and discounted.  Dr. 
Zielinski again indicated frustration with the rating criteria, 
and criticized perceived contradictions in the prior rating 
decisions as well as the adversarial nature of the adjudication 
process.  

The Board notes that all of the manifestations of the Veteran's 
PTSD are important in deciding the Veteran's disability level, 
especially as provided by notes from the Veteran's treating 
physicians; however, the criticisms of the rating criteria and 
ratings process do little to provide evidence of the impairment 
which the Veteran's PTSD causes on his employment, social, or 
daily life which determine his disability level.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.126, 4.130.  Nor is the AOJ or the 
Board in a position to revise the rating criteria under the 
ratings provided under the Code of Federal Regulation as those 
rules have been developed through VA policy to implement the 
relevant Congressional statutes.  Therefore these particular 
criticisms from Dr. Zielinski will not be further addressed.  
However, the Board notes that at that time of the September 2009 
VA medical treatment record Dr. Zielinski again assigned the 
Veteran a GAF score of 45.  

In addition to his VA medical treatment records, the Veteran was 
provided with a VA psychiatric examination in August 2008, 
specifically for the purpose of determining his disability level.  
This examination reviewed the causes of the Veteran's PTSD, the 
Veteran's case file, history, and his current symptomatology, 
both revealed by the record and from examination of the Veteran.  
The examiner also found a similar set of manifestations of the 
Veteran's PTSD to those shown in the Veteran's VA medical 
treatment records.  The examiner noted the Veteran's lack of 
stable relationships and inability to retain stable employment.  
The Veteran was noted as experiencing:  anger, anxiety, and 
stress.  His PTSD was indicated as not "worse, but... more a part 
of his life" with more "difficulty handling symptoms."  The 
Veteran's history regarding employment was noted as varied with 
multiple jobs in the food and beverage industry, and later at a 
"[redacted]" although he had apparently been terminated from 
this employment due to an accounting problem.  At the time of 
this examination, the Veteran was then indicated as working as a 
salesman.  There is some evidence that the Veteran's difficulty 
in staying with a single job has been, and continues to be, due 
to manifestations of his PTSD in terms of his anger and lack of 
patience with others.  Socially, the Veteran was again indicated 
as being highly isolated, living alone with limited social 
interactions with a stepfather and one high school buddy.  The 
Veteran did not attend community events or church, and indicated 
that he shopped early in the day to avoid people.

Cognitively, the Veteran was indicated as not manifesting any 
impairment of thought process or communication, without delusions 
or hallucinations.  The Veteran was indicated as having good 
grooming and hygiene with a pleasant but nervous demeanor.  The 
examiner indicated that the Veteran has had some suicidal 
ideation, the most recently in the about a year before.  The 
Veteran was oriented to person, place, time, and situation with 
good long and short-term memory.  The Veteran was also indicated 
as not experiencing impaired impulse control, but with impaired 
sleep.  The Veteran was indicated as being restless, experiencing 
daily intrusive memories, hyperarousal, and avoidance.  There was 
evidence of some history of suicidal ideation, most recently a 
year prior to the examination.  The examiner concluded that the 
Veteran had an extensive history of PTSD, but that his symptoms 
were "more difficult for him to handle now that he is older."  
The examiner concluded by assigning the Veteran a GAF score of 42 
(again indicative of serious symptoms), and stating that the 
Veteran shows "poor psychosocial functioning," and has had 
"difficulty maintaining employment."  

Finally, the Veteran has submitted statements regarding the 
manifestations of his PTSD and the affect his disorder has on his 
employment, and daily life.  The Veteran has indicated he 
experiences nightmares, anxiety, anger, and isolation.  He has 
also noted his inability to establish or maintain relationships, 
and difficulty maintaining steady employment.  The Veteran 
provided a list of problems indicated as:  difficulty sleeping, 
depression, avoiding crowds, trouble concentrating, trouble 
taking orders from his boss, a lack of friends.  He also 
indicated that he is no longer in the restaurant business because 
he could not "cope with" today's public.  See the Veteran's 
March 2008 statement.  In April 2009, the Veteran submitted a 
statement indicating that he feels he is being penalized because 
of his good memory, and his ability to be articulate and well-
groomed.  However, in this statement the Veteran directs the 
disability rater's attention to his GAF scores of 35 and 42, and 
also pointed out that his work schedule is reduced to three days 
a week because of difficultly dealing with the public.  Finally, 
the Veteran submitted a statement from an associate, B.P., 
indicating that the Veteran was isolated while working together, 
and that the Veteran generally worked and spent his leisure 
activity (golf) in solitude.

The Board notes the GAF scores provided for the first appeal 
period vary greatly.  The Veteran was initially rated with a GAF 
score of 65 by a Nurse Practitioner in May 2007.  This same score 
is also recorded in June 2007.  Then, the Veteran's PTSD was 
reviewed by a psychologist who gave him a GAF score of 63.  The 
original Nurse Practitioner who had originally diagnosed the 
Veteran with PTSD subsequently gave the Veteran a GAF score of 63 
in July 2007, August 2007, November 2007, February 2008, but then 
a lower GAF score of 50 in May 2008.  In contemporaneous VA 
medical treatment records, Dr. Zielinski assigned the Veteran a 
GAF score of 50 in January 2008, 35 in March and May 2008, and 45 
in October 2008 and April 2009.  Finally, the VA psychiatric 
examination of August 2008 assigned the Veteran a GAF score of 
42.  These records reflect a broad range in the Veteran's 
disability over the course of the appeal period, with different 
medical professionals assigning different ratings roughly 
contemporaneously.  All of these records are provided by medical 
professionals and considered competent for the purposes of this 
opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see 
also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) 
(finding that where a Veteran does not challenge a VA medical 
expert's competence or qualifications, VA need not affirmatively 
establish that expert's competency).

However, the Board notes that "[d]ifferent examiners, at 
different times, will not describe the disability in the same 
language...  It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  38 C.F.R. § 4.2.  Furthermore, 
as is true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of the 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  As stated by the Court, credibility and weight are the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As such, it appears 
that since the initial higher GAF scores of 63 to 65, and with 
the beginning of treatment, the Veteran experienced an increase 
in the severity of his PTSD, such that these scores may not 
accurately represent the Veteran's level of PTSD for the initial 
appeal period.  However, the extraordinary approach of Dr. 
Zielinski in criticizing the Diagnostic Code criteria, as well as 
his direct advocacy of the Veteran's claim, to some extent 
reduces the objectivity of his findings, and hence their 
probative weight.  In addition, Dr. Zielinski indicated in his 
opinion that the Veteran is unable to work, which is directly 
contradicted by the multiple statements by the Veteran and other 
treating physicians, and even by another statement in the same 
records that the Veteran has been able to work (if with greater 
difficulty).  This shows a lack of care on Dr. Zielinski's behalf 
in the details of his description of the manifestations of the 
Veteran's PTSD, further reducing the probative weight of his 
findings in contrast with the August 2008 VA psychiatric 
examination.  

The August 2008 examiner's statements are provided as a 
disinterested observer with the task of determining the Veteran's 
disability level.  Therefore, in this instance, the Board gives 
extra weight to the VA psychiatric examination of August 2008 as 
an accurate assessment of the Veteran's PTSD over the initial 
period on appeal for several additional reasons.  First, the 
August 2008 examination was requested for the express purpose of 
ascertaining the level of the Veteran's impairment for disability 
rating purposes and was not a record created to record treatment.  
Second, the August 2008 examiner had access to the Veteran's 
medical history in providing his opinion.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (where the Court rejected a 
medical opinion where there was no indication the physician 
offering the opinion had reviewed the relevant medical documents 
which would have enabled the physician to form an opinion on an 
independent basis).  As such, despite the higher and lower GAF 
scores for the first appeal period, and in particular the GAF 
score of 35, the Board concludes that the GAF score of 42 
assigned in August 2008 provided by the VA psychiatric examiner 
is of the greatest probative weight in showing the Veteran's 
general state of mental health during the initial appeal period.  

Even so, the rating agency does not assign disability percentages 
based solely on GAF scores.  See 38 C.F.R. § 4.130.  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned.  The percentage evaluation is 
to be based on all the evidence that bears on occupational and 
social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 
10-95.  Furthermore, the Board notes that the disability rating 
schedule is based primarily on the reduction in the Veteran's 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A 
disability rating based on a mental disorder shall be based on 
all of the evidence that bears on occupational and social 
impairment rather than solely social impairment.  See 38 C.F.R. 
§ 4.126.  As such, the Board concludes that a rating of 50 
percent is appropriate for the Veteran's PTSD for the appeal 
period from October 5, 2007 to September 3, 2009. 

In reaching this conclusion, the Board notes that the Veteran 
reveals some of the specific criteria indicated as being relevant 
for a rating of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  In particular, there is evidence of depressed mood, 
anxiety, panic attacks, and chronic sleep impairment.

However, the Board concludes that an increased rating of 50 
percent is appropriate.  38 C.F.R. § 4.7.  In this case, the 
record shows that the Veteran has experienced occupational and 
social impairment, particularly in working with the public with 
evidence of frequent job changes and unstable employment.  The 
Veteran was also shown to be isolated with only a single friend 
and a single family member with whom he has regular contact.  
Furthermore, the Veteran also manifests several of the specific 
criteria for a 50 percent rating.  In particular, the Veteran's 
irritability and anger show impaired judgment as well as 
disturbances in motivation and mood, and he clearly has 
difficulty establishing and maintaining effective work and social 
relationships.  In fact, the Veteran's ability to maintain 
employment seems to rest on his ability to find employment that 
requires a limited level of interaction with others, and even 
this appears to be problematic.  The Board reaches this 
conclusion even though the Veteran does not exhibit all of the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  That is, 
there is no evidence to show that the Veteran experiences the 
cognitive or memory deficits provided for under the criteria for 
a 50 percent disability rating.  In concluding that the Veteran 
does merits a disability rating of 50 percent, the Board has 
considered not only the symptoms related, but all the symptoms as 
well as their effects on the Veteran's social and work situation.  
See Mauerhan, supra.  As such, granting the Veteran the benefit 
of the doubt, a rating of 50 percent is appropriate for the 
appeal period from October 5, 2007 to September 3, 2009.  
38 C.F.R. § 4.3.

However, a rating of 70 percent for his PTSD, is not warranted 
for the initial appeal period.  The Veteran simply does not show 
occupational and social impairment, with deficiencies in most 
areas.  The Board notes the Veteran's extraordinary level of 
social impairment and isolation shown by the evidence of record; 
however, his rating cannot be based solely on social impairment.  
38 C.F.R. § 4.126(b).  In this instance, the evidence shows that 
the Veteran has maintained constant, if limited, employment for 
the appeal period.  Furthermore, the Board notes that the Veteran 
remains capable of maintaining his various activities of daily 
living, as well as his golf hobby.  In terms of his cognitive 
ability, the Veteran has been repeatedly noted as being alert and 
oriented without any memory problems.  The manifestations of his 
PTSD do not affect his ability to function independently, 
appropriately or effectively.  Nor is he shown to have impaired 
impulse control, and there is no evidence of unprovoked 
irritability with periods of violence.  In fact the August 2008 
VA psychiatric examiner specifically noted that the Veteran did 
not experience impaired impulse control.  The Board does note 
that the August 2008 examiner indicated some history of suicidal 
ideation; however this was indicated as only occurring once in 
the previous year, and was without plans or intent.  Finally, the 
other VA medical treatment records indicated repeatedly that the 
Veteran was without suicidal or homicidal ideation.  

As such, the evidence of one instance of suicidal ideation a year 
prior to the August 2008 VA psychiatric examination, and the lack 
of other symptoms relevant to a 70 percent rating under 
Diagnostic Code 9411, simply does not reveal a level of 
impairment due to PTSD which is 70 percent disabling for the 
initial period on appeal.  Therefore, the Veteran's PTSD does not 
manifest occupational and social impairment with deficiencies in 
most areas.  The record also does not show a disability level 
approaching total occupational and social impairment required for 
a 100 percent disability rating.  Accordingly, the Board finds 
that the Veteran's PTSD warrants a rating of 50 percent, but no 
greater, for the period from October 5, 2007 to September 3, 
2009.  38 C.F.R. § 4.3.

Analysis- Higher Initial Disability Rating for PTSD for the 
Period from September 3, 2009

The Veteran is seeking a rating in excess of 50 percent for the 
period from September 3, 2009.  

The September 2009 VA psychiatric examination noted that many of 
the manifestations of the Veteran's PTSD previously revealed by 
the Veteran's prior VA medical treatment records had continued.  
The examiner noted that the Veteran had continued to be isolated, 
playing golf with one friend once a week.  Cognitively, the 
Veteran did not show gross impairment in thought process or 
communication, or delusions or hallucinations.  Occasionally, the 
Veteran was noted as experiencing flashbacks.  He was also noted 
as getting tearful at work.  He was noted as relevant and 
logical, with no obscure speech patterns, but panic attacks which 
can occur daily.  

Much of this VA medical examination shows similar manifestations 
as previously noted in the Veteran's VA medical treatment 
records.  However, the examiner did indicate that the Veteran was 
showing deficiencies in multiple areas, including work where he 
was restricted to seven hours a day three days of the week.  In 
addition, the Veteran was noted as becoming more confrontational 
at work, which had lead to problems with his supervisors.  The 
Veteran was also noted as experiencing road rage "almost 
daily," although it was indicated that this had not escalated to 
physical confrontations.  Finally, the Veteran was noted as 
experiencing certain new manifestations of his PTSD such as:  
suicidal thoughts, some problems with memory, and some evidence 
of obsessive and ritualistic behavior, including a new diagnosis 
of "[c]ompulsive personality."  The examiner also noted that 
the Veteran was showing impaired judgment.  The examiner 
concluded by assigning the Veteran a GAF score of 45.

The Veteran was also provided with a Board hearing in May 2010.  
At that time, the Veteran indicated that he was experiencing no 
impairment in his work.  However, he elaborated indicating that 
he works alone, and that he occasionally has difficulty 
communicating with clients.  See the hearing transcript pges. 3-
4, 8.  The Veteran indicated that he continues to be isolated.  
Id. pg.  19.  He also indicated that he frequently has random 
thoughts during conversations, and also frequently has thoughts 
of hurting himself or others, which had increased with his PTSD 
treatment and evaluations.  Id.  pg. 5-6, 7-8.  The Veteran also 
indicated that he was having more frequent suicidal ideation, 
indicating that this could occur "a couple of times a week."  
Id. pges. 5, 20.  The Veteran also indicated that he performed 
obsessive rituals, including excessive neatness, washing his 
clothes three times before wearing them, and also lived a highly 
regimented daily life.  Id. pg. 7.  He also indicated that he 
experiences increased panic attacks, "at least four to five 
times a week."  Id.  The Veteran also indicated that his road 
rage had increased in frequency and had resulted in fights twice 
in the last year.  Id. pges 10-11.  The Veteran indicated that 
his ability to work with people and manage stress had 
deteriorated and he was no longer working in the restaurant 
business due to his PTSD.  Id. pg.  14.  The Veteran also noted 
continued trouble sleeping and nightmares about five days a week.  
Id. pges. 15-16.  

The Veteran is competent to indicate experiencing these symptoms, 
particularly as these symptoms were generally endorsed by the 
September 2009 VA medical examination.  38 C.F.R. § 3.159(a)(2); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  Furthermore, granting the Veteran the benefit of the 
doubt, and with corroborating medical evidence the Board 
concludes that these statements are also credible, despite the 
Veteran's self-interest in relating his current symptomatology.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal 
interest may affect the credibility of the evidence).  

As such, a review of the evidence obtained since September 3, 
2009 reveals that many of the manifestations of the Veteran's 
PTSD from the period from October 5, 2007 to September 3, 2009 
had continued, with difficulties at work, significant social 
isolation, anxiety, and anger.  The examiner also assigned the 
Veteran GAF score of 45, which would also indicate that the 
Veteran's PTSD had remained relatively consistent.  However, as 
noted above the Veteran's GAF score is not determinative of his 
disability level, but is only one factor for consideration.  As 
with the first period on appeal, the primary factor in rating the 
Veteran's PTSD is its symptomatology and the affect that the 
symptoms of his PTSD have on his employment and his level of 
social impairment.  See 38 C.F.R. §§ 4.1, 4.126, 4.130.

Therefore, the Board concludes that the Veteran's PTSD merits a 
70 percent rating as of the date of the September 2009 
examination.  At that time, there was evidence of a marked 
increase in confrontation at work and while driving, which has 
affected his ability to function independently, appropriately, 
and affectively.  In addition, his panic attacks had become 
significantly more frequent.  Furthermore, he was noted as 
experiencing obssessional rituals at both his VA medical 
examination and at the time of his Board hearing, with a new 
diagnosis of compulsive disorder.  The Veteran's testimony 
regarding getting into multiple fights in the last year due to 
road rage also shows that the Veteran had begun to experience 
impaired impulse control with periods of violence.  Finally, the 
September 2009 VA medical examination and the Veteran's testimony 
both indicate a marked increase in suicidal ideation.  As such, 
the Veteran's lay testimony and the VA psychiatric examination of 
September 2009 both provide evidence that the Veteran's PTSD has 
shown an increase in the nature and severity of his 
symptomatology appropriate for a disability rating of 70 percent 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

The Board reaches this conclusion even though the Veteran does 
not exhibit all of the criteria for a 70 percent rating.  That 
is, there is no evidence to show that the Veteran experiences the 
cognitive deficits indicated such as speech intermittently 
illogical, obscure, or irrelevant, or spatial disorientation, or 
neglect of personal appearance and hygiene.  Nevertheless, giving 
the Veteran the benefit of the doubt required by 38 C.F.R. § 4.3, 
a 70 percent rating is appropriate for the period after September 
3, 2009.  See Mauerhan, supra.

However the record presented does not warrant awarding the 
Veteran a rating of 100 percent from September 3, 2009.  
38 C.F.R. § 4.7.  As noted above, this level of disability 
requires total occupational and social impairment.  This level is 
simply not shown by the records from this period, in that the 
Veteran has maintained his employment, some limited social 
interactions with a friend and his stepfather, and has been shown 
to be able to maintain the general activities of daily living.  

In summary, for the period from October 5, 2007 to September 3, 
2009, the Board finds that the evidence supports a higher 50 
percent disability rating, but no greater, for the Veteran's PTSD 
under Diagnostic Code 9411.  38 C.F.R. § 4.3.  In addition, since 
September 3, 2009, the Board concludes that the evidence supports 
an evaluation of 70 percent.  Id.  The Board adds that it does 
not find that the Veteran's service-connected PTSD on appeal 
should be increased for any other separate period based on the 
facts found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  

Extra-Schedular Rating for Veteran's PTSD 

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
impairment caused by Veteran's PTSD is clearly contemplated by 
Diagnostic Code 9411.  As such, the Veteran's level of impairment 
is within the range contemplated by the rating criteria, which 
reasonably describes his PTSD symptomatology.  Finally, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization during the appeal period or 
unemployment, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Thus, there is no 
evidence to support referring this case for an extraschedular 
evaluation.

ORDER

For the period from October 5, 2007 to September 3, 2009 an 
initial disability rating of 50 is granted for the Veteran's 
PTSD, subject to the laws and regulations governing the payment 
of VA compensation.

As of September 3, 2009, an initial disability rating of 70 
percent is granted, subject to the laws and regulations governing 
the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


